On Petition for Rehearing.
Hadley, J.
Counsel for appellant cynically complain that in the disposition of this case we left unconsidered two “very important questions,” and invoke in behalf of their client article 7, §5, of the state Constitution.
11. First. Instruction one, given to the jury, is claimed to be erroneous. The court, in stating to the jury the issues, called attention to the fact that reviewers were appointed, who filed their report in favor of the utility of the road, and assessed damages in favor of the remonstrator, James P. Sterling, in the sum of $100, which amount Sterling, in a second remonstrance, claims is unreasonably small, and that he will be damaged five times this amount, and in no way benefited by the proposed highway. Appellant contends that this instruction is erroneous and harmful bécause, as the ease must be tried de novo on appeal, the reports before the commissioners could not be considered, by the jury for any purpose, and relies on Coyner v. Boyd (1876), 55 Ind. 166, Freck v. Christian (1876), 55 Ind. 320, and Turley v. Oldham (1879), 68 Ind. 114. The force of these decisions has been destroyed by legislative enactment (Acts 1905, pp. 521, 579, §123, §7793 Bums 1908), which provides as follows: “Such appeal shall be tried ele novo, and may be had as to any issue [tried], or that might have been tried, before the county board; but *718every report made to the board by viewers or reviewers or by any committee, body or officer, under the provisions of this act, shall be considered in evidence on such appeal.” The amount of the damages awarded appellant by the reviewers might have been, with propriety, omittéd; but the peculiar language of the second remonstrance seems to justify the mention. There was no error in the giving of instruction one.
12. Second. Upon return of adverse reports by the viewers and reviewers, appellant filed before the commissioners his remonstrance for damages under §7653 Burns 1908, Acts 1905, p. 521, §5, setting forth therein divers items, or elements, of damage .he would suffer by a location and opening of the proposed highway through his lands. There was no mention made in the remonstrance of any injury, or damage, resulting from an obstruction of the drains. During the trial of the case on appeal in the circuit court, a witness, while testifying in chief for appellant, was asked by counsel to describe how the tile drains, crossing the line of the proposed road, would be obstructed by the opening of the road. Objection was interposed, because no such claim for damages was set forth in the remonstrance, and was, therefore, not within the issues. The objection was rightly sustained. Trittipo v. Beaver (1900), 155 Ind. 652; Strayer v. Taylor (1904), 163 Ind. 230. In the latter case it is said: “It is, however, a rule that the cases in this State thoroughly enforce, in appeals by remonstrants in drainage and highway proceedings, that, with the exception of objections that go to the jurisdiction of the hoard over the subject-matter, such remonstrants cannot present any question that was not raised in the commissioners ’ court.”
If destroyed or impaired drainage was a source of damage to appellant, he should have called the attention of reviewers to the fact in his remonstrance.
Rehearing denied.